 1 Berwin Cohen (FBN:BC0579)
   berwin@wolfferscohen.com
 2 Lorenz Wolffers (FBN:LW6950)
   lorenz@wolfferscohen.com
 3
   Wolffers Cohen & Edderai LLP
             th
 4 325 W. 38 Street, Suite 1502
   New York, NY 10952
 5 P: 646-807-8543 F: 646-619-4358

 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF NEW YORK
 9
      BETTER MORNINGS, LLC and ISLAND                               Case No.: 2:19-cv-03854
10
      BREEZE, LLC
                                                                    AFFIRMATION IN SUPPORT OF
11                                                                  REQUEST FOR CERTIFICATE OF
                                             Plaintiffs,
                                                                    DEFAULT
12
                                       vs.
13
      JOSEPH NILSEN and DIGITAL
14    CHECKMATE, INC.

15                                      Defendants.

16

17
     Berwin Cohen hereby declares as follows:
18
        1. I am counsel to the Plaintiffs in this action, Better Mornings, LLC and Island Breeze, LLC
19

20           (collectively, “Plaintiffs”).

21      2. This action was commenced pursuant to the Lanham Act, 15 U.S.C. § 1121(a).

22      3. The time for Defendants, Joseph Nilsen and Digital Checkmate, Inc., to answer or otherwise
23
             move with respect to the complaint herein has expired.
24
        4.   Defendants, Joseph Nilsen and Digital Checkmate, Inc., have not answered or otherwise
25
             moved with respect to the complaint, and the time for Defendants Joseph Nilsen and Digital
26
             Checkmate, Inc., to answer or otherwise move has not been extended.
27

28      5. Defendants Joseph Nilsen and Digital Checkmate, Inc., are not infants or

                                                             -1-
                                                    Aff. of Berwin Cohen
 1      incompetent. Defendants Joseph Nilsen and Digital Checkmate, Inc., are not presently in the

 2      military service of the United States, as appears from facts in this litigation.
 3
     6. The complaint was properly served on defendants Joseph Nilsen and Digital Checkmate,
 4
        Inc. pursuant to New York law, as shown by the annexed affidavits of service. See Exhibit
 5
        A, Affidavit of Service on Joseph Nilsen and Exhibit B, Affidavit of Service on Digital
 6
        Checkmate, Inc.
 7

 8   7. The facts entitling Plaintiffs to the claimed relief are as follows: Plaintiffs are part of

 9      Nutragroup, a dietary supplement provider based in San Juan, Puerto Rico. Their

10      primary business is selling dietary supplements to United States consumers, including

11      weight loss supplements, hormonal supplements, and the like.

12   8. Plaintiffs brought this action to restrain Defendants from interfering with and damaging

13      their business interests by unlawful and malicious conduct, including false advertising

14      under 15 USC §1125(a), product disparagement, commercial defamation, and deceptive

15      business practices under New York Gen. Bus. Law § 349.

16   9. Since April 2019, Defendant Joseph Nilsen, individually and through his company

17      Defendant Digital Checkmate, Inc., has engaged in a pattern of interfering with the

18      normal commercial operation of Plaintiffs’ virtual storefronts on the internet

19      marketplace platform Amazon.com by attacking Nutragroup product listings in an

20      attempt to get particular products removed from sale by Amazon, and publishing false

21      and defamatory information to dissuade customers from purchasing the products.

22   10. Defendants’ attacks primarily involve using unauthorized backdoors to improperly

23      change Plaintiffs’ product listings and insert false information. For instance, past

24      attacks have modified product listings to state that Plaintiffs’ products contain banned

25      drugs and chemicals, or stating that the product is a choking hazard.

26   11. Defendants have also flooded Plaintiffs’ product listings with baseless negative

27      reviews, and used social media to spread defamatory statements and misinformation

28      about Plaintiffs and Nutragroup’s founder and chief executive, Kevin Thobias.

                                                     -2-
                                            Aff. of Berwin Cohen
 1      12. Accordingly, Plaintiffs filed a complaint seeking damages and injunctive relief against

 2         Defendants, which Defendants have failed to answer.

 3         WHEREFORE, plaintiffs Better Morning, LLC and Island Breeze, LLC request that the

 4 default of defendants Joseph Nilsen and Digital Checkmate, Inc. be noted and a certificate of

 5 default issued.

 6         I declare under penalty of perjury that the foregoing is true and accurate to the best of

 7 my knowledge, information and belief, that the amount claimed is justly due to Plaintiffs, and

 8 that no part thereof has been paid.

 9

10 DATED: August 2, 2019                                        /s/ Berwin Cohen

11
                                                               Berwin Cohen
12                                                             Wolffers Cohen & Edderai, LLP
                                                               325 W. 38th Street, Suite 1502
13                                                             New York, NY
                                                               berwin@wolfferscohen.com
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       -3-
                                              Aff. of Berwin Cohen
